Title: To Thomas Jefferson from Matthew Lyon, 24 December 1808
From: Lyon, Matthew
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington Decemr 24th. 1808
                  
                  At a time like the present when the attention of American Patriots is turned toward Manufactures, A time when there appears to be the utmost necessity for every exertion to bring into action all the energies, all the obvious and even all the latent resources of this Nation, when every American wishes to realize to the World that we are an Independant people, I take the liberty of reminding you of the Copper ore on the South side of Lake Superiour.
                  Forty years ago an Intelligent Indian with whom I became acquainted on Lake Champlain informed me of this Copper ore he shewed me a small peice of it, & assured me it was abundant on the face of the Earth over a Considerable space of Country near the banks of a river he described, he offerd to Conduct me to the spot & to provide for me such food as he lived on during the Voyage. I had for some time serious thoughts of setting out with him under an expectation of receiveing a reward from the Goverment for the explorement & disclosure; but some other object diverted my Attention—
                  My belief was then that Virgin Copper might be as easily obtained there as lead ore is now obtained in Louisiana where all the apparent Stone in the Earth is lead ore of the richest kind. not many years after that time I learned that the Copper Ore was found by some Indian traders, that it was as good and as plenty as my Indian friend had represented, that the raiseing of it had commenced, & Considerable of it had been Exported to England & proved to be rich & Valuable—It is understood that the troubles in Canada occasioned by the American War was the sole cause of the Abandenment of the Undertakeing, which could not be resumed after the peace without the consent of our Goverment—
                  If the Idea I have formed of this Country of Copper be correct its vast importance to this Nation is indescribable.
                  In both Europe & America Copper & lead are gennerally found & followed in small veins running through Solid rock immense distances into the Earth, & the labour to obtain the Ore constitutes a great share of the price of the Metal; but in Louisiana we have lead in abundance within a few feet of the face of the Earth, six feet is the lowest I belive that has yet been dug for it, & there it is mixed with sand or Clay so that there is seldom an occasion to blast, where the lump of Ore is too large for one or two men to handle it is gennerally broken by a sledge. Louisiana lead has reduced the price of that article on all the botable western waters & it will soon affect the price in the Atlantic ports—
                  If we have a bed of Copper ore as extensive and as near the top of the Earth as we have of lead ore, and to me it appears more than probable ought not we to hasten to make use of this great gift of the Almighty to the Nation! Ought not this goverment to hasten to inform themselves on this important subject.
                  The Copper wanted for Stills, for Coin, to make into brass, & for other inferiour uses is imense: but the quantity wanted & to be wanted for American shiping is beyond calculation.
                  This Goverment under the late administration appropriated a small sum to be Expended in exploreing this Treasure, this was done when there was apparently less occasion to dread the want of Copper, this was done when our Intercourse with the Copper mines of Wales was uninterrupted an even unthreatned, at a time when the public expected much from a Copper mine in N Jersey. That appropriation was I believe thought inadequate to its object and after it was mostly expended the project of Exploreing was laid aside—
                  On this subject which has long been familiar to my mind renderd more important by the present state of our relations with the rest of the World I could not refrain laying before you some of my thoughts, at a time when your patronage to the object may be of infinite service to our Country—Assured of your patronage the Legislature would make an appropriation of a few thousand dollars to enable the Executive to send out a man of discretion, of Character whose report would be confidently relied on, one acquainted with the nature of Soils & climates, one who will be able not only to aid the Mineralist in following nature in the course of the examination for the Ore; but capable of looking out with Judgement a situation where the Ore may be worked to advantage, abounding with water to carry every necessary work, adjacent to a sufficient portion of good Soil to produce food & every thing the Climate will admit for the Comfort & Convenience of a Colony to be immediately removed there beside a mineralist or two, & the hands necessary to make some discoveries by diging there ought to be in the party one who is capable of refining the ore on a small scale and Assaying the metal—The party ought to be at Chicago the Military post at the South West Corner of Lake Michagan by the Middle of May where a boat & every necessary preparation being ready for their Embarkation, they may be able to Explore, return, & report to the next session of Congress—
                  Should the report be favorable the benefit to be derived from the ore might suddenly be attained by incorporating a Company to whom a share of the Ore should be granted as well as portion of Land convenient to it & sufficient to provision the Colony sent by the Company to Work the Ore includeing such Waters as would be necessary to carry the Works which might be wanted to bring the Copper into such portable shapes as will reduce the expense of transportation—beside this the Company ought to have granted them for their encouragement the right of Coining one & two cent peices as well as half cents. That right could work no injury to the United States as they make no profit by Coining Copper: while by makeing it the interest of the Company to send their copper Coin into all parts of the Union which may be done by a trifleing land carriage the circulateing Cash of the Nation would be encreased near half a Million, an accomodation which would be sensibly felt by the public particularly by small dealers. In the Western States there is no Copper Coin, & I believe very little in the Southern States. If the Shares in the company were likely to be eagerly catched at the Goverment might reserve such part of them as they thought proper: if not, they ought to Subscribe & set on foot the Undertakeing.
                  If I am not mistaken with respect to the Ore an Establishment might thus be almost instantly created which would add to the prosperity of this growing nation, & prove a Strong pillar in the fabrick of her real Independance for which no one can have more fervent wishes than your obedient Servt
                  
                     M Lyon
                     
                  
               